UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 Commission file number: 000-52116 CHATTER BOX CALL CENTER LIMITED (Exact name of Registrant as specified in its charter) Delaware 20-5153419 (State or jurisdiction of Incorporation or organization) (IRS Employer ID Number) Flat E,16/F., Kin Ho Ind. Bldg. Nos. 14-24 Au Pui Wan Street, Shatin, N.T. Hong Kong, China Unit 1, 14/F, Leader Industrial Centre Nos. 57-59 Au Pui Wan Street, Shatin, N.T. Hong Kong, China N/A Nos. 14-24 Au Pui Wan Street, Shatin, N.T. Hong Kong, China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (852)2414-1831 Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.0001 par value per share (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
